COX, Judge
(concurring):
With apologies to the great bard, I join the Court in burying United States v. Baker, 14 MJ 361 (CMA 1983), and its progeny, but not in praising or justifying them. This is not, however, the day to catalog the flaws of those opinions. Rightly does the majority opinion acknowledge that “the constitutional power to define Federal civilian crimes and their punishments resides with the Congress of the United States.” 37 MJ at 373. And amen! United States v. Wilson, 35 MJ 473, 475 n.3 (CMA 1992); see also United States v. Boyle, 36 MJ 326, 328 (CMA 1993) (Crawford, J., concurring in the result).*
*379With Baker, et al., behind us, hopefully the courts and the services, and perhaps even the President or Congress, can now direct some attention to what I consider a legitimate issue, namely the sentencing of servicemembers convicted of multiple offenses. I averted to this problem in my separate opinion in United States v. Beaudin, 35 MJ 385, 388-89 (CMA 1992). My point there was not to advocate a system of sentencing guidelines for the military, but to note merely the United States Sentencing Commission’s more rational approach to sentencing in the multiple-offense arena. It is the all-or-nothing, sentence-multiplier consequence of the multiplicity conclusion, primarily, that has fueled this internecine conflict all these years. It would be nice to see the matter rationally resolved at long last.

 The majority opinion vindicates the view of Judge Cook in opposing the Baker train, with respect to findings. United States v. Baker, 14 MJ 361 (CMA 1983). He, at least, believed that Blockburger v. United States, 284 U.S. 299, 304, 52 S.Ct. 180, 182, 76 L.Ed. 306 (1932); American Tobacco Co. v. United States, 328 U.S. 781, 788, 66 S.Ct. 1125, 1128, 90 L.Ed. 1575 (1946); Gore v. United States, 357 U.S. 386, 389, 78 S.Ct. 1280, 1282, 2 L.Ed.2d 1405 (1958); Iannelli v. United States, 420 U.S. 770, 785 n.17, 95 S.Ct. 1284, 1293 n.17, 43 L.Ed.2d 616 (1975); Brown v. *379Ohio, 432 U.S. 161, 166, 97 S.Ct. 2221, 2225, 53 L.Ed.2d 187 (1977); and Albernaz v. United States, 450 U.S. 333, 343, 101 S.Ct. 1137, 1144, 67 L.Ed.2d 275 (1981), were the law, and I trust he would have had no difficulty understanding Ball v. United States, 470 U.S. 856, 105 S.Ct. 1668, 84 L.Ed.2d 740 (1985), and Schmuck v. United States, 489 U.S. 705, 109 S.Ct. 1443, 103 L.Ed.2d 734 (1989). See, e.g., United States v. Baker, supra 14 MJ at 371 (Cook, J., dissenting); United States v. Zupancic, 18 MJ 387, 391 (CMA 1984) (Cook, S.J., concurring in part and dissenting in part).